DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Information Disclosure Statement
Since this application is a continuation of US Application 15/817824, the Examiner has considered the information provided in the parent application (per MPEP 609.02). Should Applicant desire the information to be printed in any patent issuing from this application, a new listing of the information must be separately submitted.
Claim Objections
Claims 5, 11, and 19 are objected to because of the following informalities:  
Claims 5, 11, and 19 recite the limitation “rest on its sole a horizontal ground” in lines 2-3. It appears that this limitation should read --rest on its sole on a horizontal ground--.  
Appropriate correction is required.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 2, 15, and 16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 10,729,208. Although the claims at issue are not identical, they are not patentably distinct from each other because the claimed structure of the present invention may be wholly derived from the claimed subject matter of the patent.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-3, 6-8, 15-17, and 20 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Davis et al. (US 6,299,962), herein Davis, in view of Dua et al. (US 2008/0110048), herein Dua.
Regarding claim 1, Davis discloses an upper (inner layer 900) for an article of footwear, the upper comprising: a component forming a collar (portion of upper adjacent foot opening) of the upper, the collar at least partially forming an opening for providing access to an interior of the article of footwear; and a first edge (end 902) and a second edge (end 904) that extend along the collar of the upper, wherein a central portion of the collar (back portion) extends between the first edge and the second edge, wherein the collar consists of a single seam to join together the first edge and the second edge (as seen in Fig. 9A), and wherein the single seam is offset from a centerline at a rear-most portion of a heel area such that the central portion of the collar extends through the centerline of the heel area (column 9, lines 27-53; Fig. 9A).
	Davis discloses that the upper component may be formed from a variety of materials (column 9, lines 48-54), but does not specifically disclose that it is a knitted component. Dua teaches an upper for an article of footwear formed of a knitted component and which may be utilized as an inner layer or bootie. The knitted component includes knit edges which are joined together to form the upper. The knitted component can be formed without cutting from a larger textile element, reducing waste, saving time and money, and providing edges which do not need to be finished to prevent unraveling (paragraphs 0040, 0046, 0047). It would have been obvious to one of ordinary skill in the art before the 
Regarding claim 15, Davis discloses forming a component forming a collar (portion of upper adjacent foot opening) of an upper (inner layer 900), the collar at least partially forming an opening for providing access to an interior of an article of footwear; and forming a first edge (end 902) and a second edge (end 904) that extend along the collar, wherein a central portion (back portion) of the collar extends between the first edge and the second edge, wherein the collar consists of a single seam to join together the first edge and the second edge (as seen in Fig. 9A), and wherein the single seam is offset from a centerline at a rear-most portion of a heel area such that the central portion of the collar extends through the centerline of the heel area (column 9, lines 27-53; Fig. 9A).
Davis discloses that the upper component may be formed from a variety of materials (column 9, lines 48-54), but does not specifically disclose a method comprising knitting a knitted component. Dua teaches a method for forming an upper for an article of footwear including knitting a knitted component. The knitted component may be utilized as an inner layer or bootie. The knitted component includes knit edges which are joined together to form the upper. The knitted component can be formed without cutting from a larger textile element, reducing waste, saving time and money, and providing edges which do not need to be finished to prevent unraveling (paragraphs 0040, 0046, 0047). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the upper component of Davis as a knitted component, as taught by Dua, in order to utilize an upper material which can be formed without cutting from a larger textile element, reducing waste, saving time and money, and providing edges which do not need to be finished to prevent unraveling.

Regarding claims 3 and 17, Davis discloses that a first portion of the seam (for example, bottom 2/3 of the seam) extends through the side area and wherein a second portion of the seam (for example, top 1/3 of the seam) extends through the collar (Fig. 9A).
Regarding claims 6 and 20, Davis discloses that the first portion of the seam is longer than the second portion of the seam.
Regarding claim 7, Davis discloses that a first end (upper end) of the first portion of the seam is closer to the rear-most portion of the heel area than a second end (lower end) of the first portion of the seam (as seen in Fig. 9A, the edges, and therefore the seam, are angled with respect to the rearmost portion of the heel area).
Regarding claim 8, Davis discloses that the first end of the first portion of the seam is located at an edge of the collar (wherein the first end is the upper end of the first portion of the seam).
Allowable Subject Matter
Claims 9-14 are allowed.
Claims 4, 5, 18, and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The prior art fails to teach or suggest an upper for an article of footwear having the combination of features claimed that includes a knitted central portion of a collar that extends between first and second knit edges which are joined together in a single seam, and a first portion of the seam angled relative to a second portion of the seam.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHARON M PRANGE whose telephone number is (571)270-5280. The examiner can normally be reached M-F 8:30-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoa Huynh can be reached on (571) 272-4888. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHARON M PRANGE/Primary Examiner, Art Unit 3732